Citation Nr: 1039038	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-39 645	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
lumbar degenerative arthritis and degenerative disc disease with 
instability at L4-5 and spinal stenosis. 



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran had active service from July 1968 to February 1976 
and from April 1977 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran has been represented by AMVETS, 
as reflected in the Appointment of Veterans Service Organization 
as Claimant's Representative (VA Form 21-22).  In April 2009, 
prior to certification of the appeal to the Board, AMVETS 
submitted a written notice that it was withdrawing its 
representation of the Veteran in this matter.  The Board finds 
that this action was in compliance with 38 C.F.R. §§ 14.631, 
20.608 (2009).  Because AMVETS has properly withdrawn as the 
Veteran's representative, and because the Veteran has not since 
notified the Board of any new representation, the Board will 
conclude that he is currently unrepresented in the instant 
appeal.  


FINDING OF FACT

The Veteran's lumbar spine disability has been manifested by 
chronic pain resulting in limitation of forward flexion to 50 
degrees.  Objectively, there is no evidence of ankylosis, chronic 
neurologic disability manifestations, or incapacitating episodes 
of intervertebral disc syndrome (IDS) requiring bed rest.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
lumbar degenerative arthritis and degenerative disc disease with 
instability at L4-5 and spinal stenosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, DC 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial disability rating assigned, evaluation 
of the medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court) 
has also held that staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.


Factual Background and Analysis

The Veteran's lumbar spine disability is currently rated as 20 
percent disabling under DC 5243.  

The criteria for rating disabilities of the spine are listed 
under DCs 5235 to 5243.  The code for intervertebral disc 
syndrome (DC 5243), permits rating under either the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher rating 
when all disabilities are combined.  38 C.F.R. § 4.71a, (2009). 

Under the General Rating Formula, a 20 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater than 
30 degrees, but not greater than 60 degrees; or, when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation for forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  These ratings are warranted if 
the above-mentioned manifestations are present, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  Id.

Normal forward flexion of the thoracolumbar segment of the spine 
is zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  See Note 2, General Rating Formula for Disease and 
Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent evaluation is warranted 
for incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  A 
40 percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks during the past 12 months; and a 60 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  

In addition, any associated neurological abnormalities (e.g., 
bowel or bladder impairment) are evaluated separately under the 
appropriate diagnostic code.  See Note 1, General Rating Formula 
for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a (2009).  

Turning to the relevant evidence, private outpatient treatment 
records dated in 2005 include radiological findings of the lumbar 
spine which show moderate hypertrophy at all levels, especially 
L3-5, with grade I listhesis of L4 on L5, thecal sac compression 
at L4-5 and stenosis at L3-4.  There was also multilevel 
degenerative disc disease most severe at L4-5 and L5-S1 along 
with disc protrusion of L4-5 and L5-S1.  These records also show 
the Veteran received three epidural steroid injections to manage 
his low back pain.  

In October 2005, the Veteran underwent VA examination.  His 
primary complaint was of chronic back pain, which had 
progressively worsened requiring his retirement from the post 
office.  He noted difficulty with prolonged standing, walking, 
repetitive bending, and the weather.  He also reported occasional 
right leg pain and numbness with tingling.  He has occasional 
flare-ups, but no incapacitating episodes.  He was not wearing a 
back brace or using a cane and had no history of spinal surgery.  
He could perform his normal daily activities, but with some 
difficulty.  

Examination of the lumbar spine revealed no spinal deformity or 
increased kyphosis or scoliosis.  There was some lumbosacral 
tenderness and soreness to palpation.  Range of motion of the 
lumbar spine was forward flexion to 70 degrees, extension to 30 
degrees, lateral flexion to 25 degrees bilaterally, and rotation 
to 25 degrees bilaterally with pain at the extremes of motion.  
In a seated position, Lasgue's testing was negative.  Reflexes 
and strength were both equal, but there was generalized decreased 
sensation of the right leg.  Repetitive use caused an increase in 
aching, pain, soreness, tenderness, and fatigability.  The 
examiner noted there were no other changes and any other range of 
motion change was speculative.  The clinical impression was 
degenerative disc disease of the lumbar spine with spinal 
stenosis.  

The file also includes a Social Security Administration (SSA) 
Disability Determination and Transmittal Report, dated in March 
2007, showing receipt of disability benefits based on disorders 
of the back and chronic pulmonary insufficiency.  

In November 2008, the Veteran was referred for further VA 
examination.  The examiner reviewed the claims file in its 
entirety, took a detailed history of symptoms, and reviewed the 
Veteran's medical history and clinical findings from the various 
treating physicians.  The examiner also referred to MRI findings 
which showed facet arthritis degenerative disc disease of L3-4 
and L4-5 protrusions, instability of L4-5, and spinal stenosis of 
L3-4 and L4-5.  The Veteran reported an increase in back pain, 
limited endurance, and limited tolerance.  He also reported 
occasional leg and groin pain and currently used a cane to 
ambulate.  There were no reports of bladder, bowel, or erectile 
dysfunction.  

On examination range of motion testing showed flexion to 50 
degrees, extension to 0 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  There was 
objective evidence of pain after repetitive motion, but no 
additional limitation of motion.  Flare-ups occurred with any 
attempt at prolonged standing, or with bending activity.  The 
Veteran had painful motion, spasm, and tenderness across the 
lumbar spine.  Sensorimotor examination was normal and straight 
leg raising was negative.  There were no episodes of 
incapacitation in the past year.  The diagnosis was degenerative 
arthritis, degenerative disc disease of the lumbar spine with 
instability at L4-5 and spinal stenosis.  

The remaining records show continued evaluation and treatment for 
chronic low back pain between 2006 to 2008.

Based on the preceding evidence, the criteria for a rating in 
excess of 20 percent have not been met.  The Veteran's flexion to 
at least 50 degrees does not qualify him for the next higher 
rating of 40 percent, which necessitates forward flexion of the 
thoracolumbar spine to 30 degrees or less.  So although 
significant limitation of function has been demonstrated, such is 
found to be appropriately contemplated in the 20 percent 
evaluation.  Furthermore, the record contains no evidence of 
favorable ankylosis of the entire thoracolumbar spine.  Based 
upon the foregoing, the Board finds that the criteria for an 
evaluation greater than 20 percent under DC 5243 are not met.  

There is also no credible evidence of pain on use or flare-ups 
that result in limitation of motion to the extent that the lumbar 
spine would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not 
disputed that the Veteran has limitation of motion of the 
thoracolumbar segment of the spine and that there is significant 
pain on motion.  Neither the Veteran nor any examiner has 
established that pain or flare-ups result in functional loss that 
would equate to ankylosis of the lumbar spine.  Moreover given 
the Veteran's ability to forward flex to at least 50 degrees, his 
complaints of pain do not support a finding of additional 
functional loss for a higher rating.  Although the Board is 
required to consider the effect of the Veteran's pain when making 
a rating determination, and has done so in this case, the Rating 
Schedule does not provide for a separate rating for pain.  
Rather, it provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is 
already being adequately compensated for pain.

Similarly, with respect to a higher rating based on the frequency 
and extent of incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician), while the record does reflect complaints of chronic 
back pain, these complaints have not been shown to result in 
physician-prescribed bed rest for any period to justify a higher 
rating under DC 5243.  38 C.F.R. § 4.71a (2009).  

The Board has also considered whether an increased evaluation is 
in order in this case when separately evaluating and combining 
the orthopedic and neurologic manifestations of the Veteran's 
lumbar spine disability.  Aside from occasional right leg pain 
and numbness, there is no competent evidence of any neurological 
deficit warranting a separate compensable disability rating under 
any of the applicable neurological rating codes.  38 C.F.R. 
§ 4.71a (2009).  

Finally, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  As discussed above, there are 
higher ratings available for the lumbar spine disability, but the 
required manifestations have not been shown in this case.  
Moreover, the record in this case does not demonstrate that the 
service-connected lumbar spine disability has required frequent 
periods of hospitalization, and the recent VA examination is void 
of any findings of exceptional limitation due to lumbar spine 
disability beyond that contemplated by the schedule of ratings.  

The Veteran is currently retired due to disability.  While the 
Board is sympathetic to the difficulties the Veteran's lumbar 
spine disability may cause him in his employment, the evidence 
does not reflect that the average industrial impairment he 
suffers is in excess of that contemplated by the assigned 
evaluation, or that application of the schedular criteria is 
otherwise rendered impractical.  In other words, the regular 
schedular standards contemplate the symptomatology shown.  
Accordingly, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It is not the Board's intent, in its discussion of the merits of 
this case, to in any way trivialize the severity of the Veteran's 
complaints concerning his lumbar spine or the sincerity of his 
beliefs concerning the gravity of his symptoms.  But inasmuch as 
he is not competent to identify a specific level of disability as 
determined by the appropriate diagnostic codes, there is no means 
to increase the rating based on the medical evidence currently of 
record, especially since none of the other codes of the rating 
schedule that might provide a basis for a higher rating apply. 

Thus, the current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.  See Hart, 
supra.  

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in July 2005, October 2007, and October 2008, 
the RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of this 
duty upon his claim.  See Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (in which the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that VCAA 
notice in an increased rating claim need not be "veteran 
specific").  These letters also informed him of how disability 
ratings and effective dates are assigned.  See Dingess, 19 Vet. 
App. at 484.  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His in-service and pertinent 
post-service treatment reports are of record and the RO obtained 
VA examinations in October 2005 and November 2008.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate, 
as they provide sufficient detail to rate the Veteran's service-
connected lumbar spine disability, including a thorough 
discussion of the effect of the Veteran's symptoms on his 
functioning. 

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

A disability rating in excess of 20 percent for lumbar 
degenerative arthritis and degenerative disc disease with 
instability at L4-5 and spinal stenosis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


